UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2013 Date of reporting period:December 31, 2012 Item 1. Report to Stockholders. AC ONE CHINA FUND INVESTOR CLASS – ACOCX INSTITUTIONAL CLASS – ACOIX SEMI-ANNUAL REPORT DECEMBER 31, 2012 AC ONE CHINA FUND January 30, 2013 Dear Fellow Shareholders, With December 31, 2012 marking the end of AC One China Fund’s first semi-annual period, we are pleased to share with you this review and update regarding our progress. The purpose of this Fund is to provide North American investors with exposure to the Chinese economy in such a manner as to add regional, sector and currency diversity not easily attainable domestically. We believe China’s transition from a developing to a developed economy should provide the potential to be very rewarding, but can also imply great volatility, particularly in cyclical industries such as those tied to finance, export and real-estate. Therefore, the Fund has (compared to the major Chinese market indexes) over-weight allocations in the consumer, information technology and healthcare sectors while under-weighting allocations in the finance, energy, and material sectors where we believe North American investors can find equal or superior opportunities at home.Conversely, some industries, which in North America are characterized by over capacity, low margins, and overly competitive environments (such as airlines, automobile manufacturing and retail) offer compelling opportunities in China as these entire sectors have shown fast growing demand, allowing for stronger margins and sales increases. Thus, this Fund offers both regional and sector diversity to suitable investors. Since inception on July 27, 2012 to December 31, 2012, the AC One China Fund returned precisely 15.00%, vs. 18.81% for Hong Kong’s Hang Seng Index, 9.53% for the Shanghai Composite Index and 19.46%. For reasons centered largely on market access, transparency and liquidity, over eighty-five percent of the Fund’s transactions have been placed in Hong Kong. However, that should not imply that the Hang Seng Index is the best index with which to compare performance. The Fund’s continued emphasis on the market opportunities offered by the growing Chinese middle class has produced this performance with what the Fund’s managers believe to be lower volatility derived from less exposure to the more-cyclical, financial (particularly real estate development-related), export and infrastructure sectors. When the Fund began investing towards the end of the summer of 2012, market sentiment, and prices, in China remained at valuations well below the recovery levels seen in much of the world. Soon after our Fund’s inception, this sentiment began to improve and continues to improve as I write this letter. Those holdings held by your Fund that were most exposed to the cyclical sectors of China’s consumer economy provided the best performance for the Fund as, we believe, they experienced the largest improvement in market sentiment. Zhuzhou CSR Times, which supplies China’s high-speed railway with sophisticated technologies, rose 51.31%, NetDragon Websoft, a mobile game provider, rose 46.88%, Great Wall Motor rose 42.42% and Air China rose 38.02%. But the single most significant gainer for the Fund was Anton Oilfield Services, up a remarkable 117.62%, as some investors foresee a boom in unconventional gas production in western China and expect Anton Oilfield Services capitalize on this development. By contrast, the poorest performing holding of the Fund, Spreadtrum Communications Inc, was down just 7.01%.This mobile-device chipmaker suffered from the same performance issues as the other underperformers in the Fund, Baidu (-6.92%), Netease (-6.27%) and Hengnan International (-5.94)—namely domestic competition. Hengnan International, the largest personal paper products company in China, was typical in that it earned lower income as it invested to consolidate its position among Chinese consumers and increased both its sales and market share. 1 AC ONE CHINA FUND The flow of economic data from China continues to suggest that the relative slowdown of the past two years (+7.5% Gross Domestic Product (“GDP”) vs. +10.0% GDP) has ended. Fourth quarter growth was 7.9%, up strongly from a 7.4% rate in the third quarter—further confirmation of trends that began at the end of that quarter. The HSBC Flash China PMI Survey for January (a leading indicator) rose to 51.9, well above the crucial 50-level (where it has not been for several years) which generally delineates contraction from expansion. More recent forecasts of 2013 Chinese GDP suggest a consensus around +8.4%up 0.6% from 2012. It is noteworthy that this rebound is expected to be led by domestic demand—particularly consumption and investment while exports are expected to contract slightly. These forecasts strengthen our conviction that a strategy focused on this growing Chinese domestic market offers an opportunity for favorable long-term risk to reward ratio. The managers of the AC One China Fund are gratified by the faith you, our shareholders, have placed with us and look forward to continued progress in the quarters and years ahead. Thank you for your interest, Patrick Pascal Co-President AC One Asset Management, LLC Past performance does not guarantee future results. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for investments in emerging markets. Because the fund is focused on Chinese companies it is subject to greater risk of adverse events in the country and region. Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. The Hang Seng Index is a freefloat-adjusted market capitalization index designed to measure the equity market in Hong Kong. The Shanghai Composite Index is a capitalization-weighted index that tracks the daily price performance of all A-shares and B-shares listed on the Shanghai Stock Exchange. You cannot invest directly in an index. Diversification does not assure a profit or protect against a loss in a declining market. The AC One China Fund is distributed by Quasar Distributors, LLC. 2 AC ONE CHINA FUND EXPENSE EXAMPLE (UNAUDITED) DECEMBER 31, 2012 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, sales charges (loads) on purchase payments and wire transfer fees; and (2) ongoing costs, including management fees, distribution and/or service (12b-1) fees, shareholder servicing fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 27, 2012 – December 31, 2012). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees and other Fund expenses. However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs may have been higher. Beginning Account Value (07/27/2012) Ending Accoung Value (12/31/2012) Expenses Paid During Period (1) (07/27/2012 to 12/31/2012) Investor Class Actual(2) Investor Class Hypothetical (5% annual return before expenses) Institutional Class Actual(2) Institutional Class Hypothetical (5% annual return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the period since inception of 1.95% and 1.70% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by the number of days in the period since inception/365 (to reflect the period since inception). Based on the actual returns for the period inception through December 31, 2012 of 14.80% and 15.00% for the Investor Class and Institutional Class, respectively. 3 AC ONE CHINA FUND SECTOR ALLOCATION (UNAUDITED) AS OF DECEMBER 31, 2012(1) (%OF NET ASSETS) TOP TEN EQUITY HOLDINGS (UNAUDITED) AS OF DECEMBER 31, 2012(1) (%OF NET ASSETS) Tencent Holdings 7.1% Tingyi Holding Ping An Insurance Group, Class H Tsingtao Brewery, Class H Hengan International Group WantWant China Holdings GreatWall Motor, Class H Industrial & Commercial Bank of China, Class H Belle International Holdings CSR, Class H Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 4 AC ONE CHINA FUND SCHEDULE OF INVESTMENTS (UNAUDITED) DECEMBER 31, 2012 Shares Value COMMON STOCKS – 94.1% Consumer Discretionary – 16.6% Belle International Holdings $ Brilliance China Automotive Holdings* Chow Tai Fook Jewellery Geely Automobile Holdings Golden Eagle Retail Group Great Wall Motor, Class H Hengdeli Holdings Sa Sa International Holdings Samsonite International Shangri-La Asia Consumer Staples – 19.6% Biostime International Holdings China Mengniu Dairy China Resources Enterprise Hengan International Group Sun Art Retail Group Tingyi Holding Tsingtao Brewery, Class H Want Want China Holdings Energy – 7.5% Anton Oilfield Services Group China Oilfield Services, Class H China Petroleum & Chemical, Class H CNOOC Kunlun Energy Financials – 13.4% Bank Of China, Class H China Life Insurance, Class H Hong Kong Exchanges & Clearing Industrial & Commercial Bank of China, Class H PICC Property & Casualty, Class H Ping An Insurance Group, Class H See Notes to the Financial Statements 5 AC ONE CHINA FUND SCHEDULE OF INVESTMENTS (UNAUDITED) DECEMBER 31, 2012 – CONTINUED Shares Value Health Care – 5.7% Shandong Weigao Group Medical Polymer, Class H $ Sinopharm Group, Class H Tong Ren Tang Technologies, Class H Industrials – 9.6% Air China, Class H* AviChina Industry & Technology, Class H Beijing Capital International Airport – Class H China Everbright International CSR, Class H Orient Overseas International Zhuzhou CSR Times Electric, Class H Information Technology – 17.9% AAC Technologies Baidu – ADR* GCL-Poly Energy Holdings Lenovo Group NetDragon Websoft NetEase – ADR* Spreadtrum Communications – ADR Tencent Holdings ZTE, Class H Materials – 0.5% Jiangxi Copper, Class H Telecommunication Services – 2.0% China Mobile Utilities – 1.3% China Resources Gas Group Total Common Stocks (Cost $3,400,093) See Notes to the Financial Statements 6 AC ONE CHINA FUND SCHEDULE OF INVESTMENTS (UNAUDITED) DECEMBER 31, 2012 – CONTINUED Shares Value SHORT-TERM INVESTMENT – 4.0% Invesco Treasury Portfolio, 0.15%^ (Cost $165,054) $ Total Investments – 98.1% (Cost $3,565,147) Other Assets and Liabilities, Net – 1.9% Total Net Assets – 100.0% $ * Non-income producing security. ^ Variable Rate Security – The rate shown is the current yield as of December 31, 2012. ADR – American Depositary Receipt See Notes to the Financial Statements 7 AC ONE CHINA FUND STATEMENT OF ASSETS AND LIABILITIES (UNAUDITED) DECEMBER 31, 2012 ASSETS: Investments, at value (cost $3,565,147) $ Cash Interest receivable 38 Prepaid expenses Receivable from adviser for expense reimbursements Total assets LIABILITIES: Payable to affiliates Accrued expenses Accrued distribution fees 66 Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment loss ) Accumulated undistributed net realized gain on investments Net unrealized appreciation on investments Net Assets $ Investor Institutional Class Class Net Assets $110,608 $ Shares issued and outstanding(1) 9,633 Net asset value, redemption price and minimum offering price per share $11.48 $ Maximum offering price per share ($11.48/0.9450) $12.15 N/A (1) Unlimited shares authorized. See Notes to the Financial Statements 8 AC ONE CHINA FUND STATEMENT OF OPERATIONS (UNAUDITED) FOR THE PERIOD INCEPTION THROUGH DECEMBER 31, 2012(1) INVESTMENT INCOME: Interest income $ Dividend income Less: Foreign taxes withheld ) Total investment income EXPENSES: Fund administration & accounting fees Transfer agent fees Custody fees Investment adviser fees Federal & state registration fees Audit fees Trustee fees Legal fees Compliance fees Postage & printing fees Other Distribution fees – Investor Class 68 Total expenses before reimbursement Less: Reimbursement from investment adviser ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ (1) Inception date of the Fund was July 27, 2012. See Notes to the Financial Statements 9 AC ONE CHINA FUND STATEMENT OF CHANGES IN NET ASSETS For the Period Inception Through December 31, 2012(1) (Unaudited) OPERATIONS: Net investment loss $ ) Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Investor Class: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) Increase in net assets from Investor Class transactions Institutional Class: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed — Increase in net assets from Institutional Class transactions Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income — From net realized gains — Total distributions to shareholders — TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — End of period, including accumulated undistributed net investment loss of $(9,727) $ TRANSACTIONS IN SHARES: Investor Class: Shares sold Shares issued to holders in reinvestment of dividends — Shares redeemed ) Net increase in Investor Class shares Institutional Class: Shares sold Shares issued to holders in reinvestment of dividends — Shares redeemed — Net increase in Institutional Class shares Net increase in shares outstanding 358,695 (1) Inception date of the Fund was July 27, 2012. See Notes to the Financial Statements 10 AC ONE CHINA FUND FINANCIAL HIGHLIGHTS For the Period Inception through December 31, 2012(1)(Unaudited) Investor Class PER SHARE DATA:(2) Net asset value, beginning of period $ INVESTMENT OPERATIONS: Net investment loss ) Net realized and unrealized gain on investments and translations of foreign currencies Total from investment operations LESS DISTRIBUTIONS: Dividends from net investment income — Dividends from net capital gains — Total Distributions — Net asset value, end of period $ TOTAL RETURN(3)(4) % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in 000’s) $ Ratio of expenses to average net assets Before expense reimbursement(5) % After expense reimbursement(5) % Ratio of net investment loss to average net assets: )% Before expense reimbursement(5) )% After expense reimbursement(5) Portfolio turnover rate(4) 2 % (1) Inception date of the Fund was July 27, 2012. (2) For a Fund share outstanding for the entire period. (3) Total return does not reflect sales charges. (4) Not annualized. (5) Annualized. See Notes to the Financial Statements 11 AC ONE CHINA FUND FINANCIAL HIGHLIGHTS For the Period Inception through December 31, 2012(1)(Unaudited) Institutional Class PER SHARE DATA:(2) Net asset value, beginning of period $ INVESTMENT OPERATIONS: Net investment loss ) Net realized and unrealized gain on investments and translations of foreign currencies Total from investment operations LESS DISTRIBUTIONS: Dividends from net investment income — Dividends from net capital gains — Total distributions — Net asset value, end of period $ TOTAL RETURN(3) % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in 000’s) $ Ratio of expenses to average net assets: Before expense reimbursement(4) % After expense reimbursement(4) % Ratio of net investment loss to average net assets: Before expense reimbursement(4) )% After expense reimbursement(4) )% Portfolio turnover rate(3) 2 % (1) Inception date of the Fund was July 27, 2012. (2) For a Fund share outstanding for the entire period. (3) Not annualized. (5) Annualized. See Notes to the Financial Statements 12 AC ONE CHINA FUND NOTES TO THE FINANCIAL STATEMENTS (UNAUDITED) DECEMBER 31, 2012 1. ORGANIZATION Managed Portfolio Series (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated January 27, 2011. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The AC ONE China Fund (the “Fund”) is a diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is capital appreciation and income. The Fund commenced operations on July 27, 2012. Costs incurred by the Fund in connection with the organization, registration, and the initial public offering of shares were paid by AC ONE Asset Management, LLC (the “Adviser”). The Fund currently offers two classes, the Investor Class and the Institutional Class. Investor Class shares are subject to a 0.25% distribution fee. Each class of shares has identical rights and privileges except with respect to distribution fees and voting rights on matters affecting a single share class. The Fund may issue an unlimited number of shares of beneficial interest, with no par value. 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Security Valuation – All investments in securities are recorded at their estimated fair value, as described in Note 3. Federal Income Taxes – The Fund complies with the requirements of Subchapter M of the Internal Revenue Code of 1986, as amended, necessary to qualify as a regulated investment company and distributes substantially all net taxable investment income and net realized gains to shareholders in a manner which results in no tax cost to the Fund. Therefore, no federal income or excise tax provision is required. As of and during the period ended December 31, 2012, the Fund did not have any tax positions that did not meet the “more-likely-than-not” threshold of being sustained by the applicable tax authority. As of and during the period ended December 31, 2012, the Fund did not have liabilities for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits on uncertain tax positions as income tax expense in the Statement of Operations. During the period ended December 31, 2012, the Fund did not incur any interest or penalties. The Fund is subject to examination by U.S. taxing authorities for the tax periods since the commencement of operations. Security Transactions and Investment Income – The Fund follows industry practice and records security transactions on the trade date. Realized gains and losses on sales of securities are calculated on the basis of identified cost. Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and regulations. Discounts and premiums on securities purchased are amortized over the expected life of the respective securities. The Fund distributes substantially all net investment income, if any, and net realized capital gains, if any, annually. Distributions to shareholders are recorded on the ex-dividend date. The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes. Where such differences are permanent in nature, GAAP requires that they be reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes. Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund. 13 AC ONE CHINA FUND NOTES TO THE FINANCIAL STATEMENTS (UNAUDITED) DECEMBER 31, 2012 – CONTINUED Foreign Currency – Investment securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollar amounts at the date of valuation. Purchases and sales of investment securities and income and expense items denominated in foreign currencies are translated into U.S. dollar amounts on the respective dates of such transactions. Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Allocation of Income, Expenses and Gains/Losses – Income, expenses (other than those deemed attributable to a specific share class), and gains and losses of the Fund are allocated daily to each class of shares based upon the ratio of net assets represented by each class as a percentage of the net assets of the Fund. Expenses deemed directly attributable to a class of shares are recorded by the specific class. Most Fund expenses are allocated by class based on relative net assets. 12b-1 fees are expensed at 0.25% of average daily net assets of Investor Class shares. Expenses associated with a specific fund in the Trust are charged to that fund. Common Trust expenses are typically allocated evenly between the funds of the Trust, or by other equitable means. 3. SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 –
